In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00098-CV




              EX PARTE TIMOTHY E. HO




         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 85199




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:       February 4, 2019
Date Decided:         February 5, 2019




                                                2